   1   GUTTILLA MURPHY ANDERSON, P.C.
       Dawn M. Maguire (Ariz. No. 20368)
   2   5415 E. High St., Suite 200
       Phoenix, Arizona 85054
   3   Email: dmaguire@gamlaw.com
       Phone: (480) 304-8300
   4   Fax: (480) 304-8301

   5   Attorneys for Chapter 7 Trustee Dina L. Anderson

   6                                UNITED STATES BANKRUPTCY COURT

   7                                      DISTRICT OF ARIZONA

   8                                                      CHAPTER 7
        In Re:
   9                                                      Case No. 2:19-bk-12898-BKM
        David W. Remieres and Jennifer F. Remieres,
  10
                         Debtors.
  11
        U.S Bank National Association,                    TRUSTEE’S OBJECTION TO MOTION
  12                                                      TO LIFT THE AUTOMATIC
                        Movant,                           BANKRUPTCY STAY
  13    vs.
                                                          Re; Real Property Located at:
  14    David W. Remieres and Jennifer F. Remieres,       9021 W. Elm Street Unit 3
        Debtors, and Dina L. Anderson, Chapter 7          Phoenix, AZ 85037
  15    Trustee,
  16                    Respondents.
  17
                 Dina L. Anderson, the Chapter 7 Trustee appointed in this case (“Trustee”), by and
  18
       through undersigned counsel, hereby objects to U.S. Bank National Association’s (“U.S. Bank”)
  19
       Motion for Relief from the Automatic Stay (“Motion”). The Motion was filed on December 10,
  20
       2019, seeking to lift the automatic stay imposed under 11 U.S.C. § 362(a) for the non-exempt
  21
       real property located at 9021 W. Elm Street Unit 3, Phoenix, Arizona 85037 (“Property”). This
  22
       objection is supported by the following Memorandum of Points and Authorities.
  23

  24                       MEMORANDUM OF POINTS AND AUTHORITIES
  25   I.        FACTUAL BACKGROUND
  26             1.    On October 9, 2019 (“Petition Date”), David W. Remieres and Jennifer F.
  27   Remieres (“Debtors”) filed a Voluntary Petition under Chapter 7 of the United States
  28   Bankruptcy Code.


Case 2:19-bk-12898-BKM         Doc 31 Filed 12/23/19 Entered 12/23/19 12:18:10            Desc
                                Main Document    Page 1 of 4
   1          2.      Dina L. Anderson is the duly appointed and acting Chapter 7 Trustee in this

   2   proceeding.

   3          3.      According to the Debtors’ Schedule A/B, Debtors hold a full ownership interest

   4   in the Property.

   5          4.      According to its Motion, Remieres holds a consensual lien against the Property,

   6   with a principal balance owing in the amount of $104,265.82, plus accrued and accruing interest

   7   and accruing assessments, late charges, attorneys’ fees and costs. See Motion at p. 3. Using

   8   these figures, Remieres is clearly protected by the equity cushion in this non-exempt property.

   9          5.      According to Zillow the Property is worth $114,082.00. Accordingly, given the
  10   value of the Property granting Remiere’s requested relief is premature.
  11          6.      The Trustee has been working through BK Global with U.S. Bank National
  12   Association for a sale of this Property.
  13   II.    LEGAL DISCUSSION

  14          Movant is Adequately Protected.

  15          “To obtain stay relief from the automatic stay, the party seeking relief must first

  16   establish a prima facie case that ‘cause’ exists for relief § 362(d)(1).” In re Smith, 389 B.R.

  17   902, 918 (Bankr. D. Nev. 2008). “Cause” includes the lack of adequate protection. 11 U.S.C. §

  18   362(d)(1).

  19          A common form of adequate protection is the existence of an “equity cushion.” See In

  20   re Mellor, 734 F.2d 1396, 1400-01 (9th Cir. 1984) (defining “equity cushion” as the “classic

  21   form of adequate protection for secured debt”). An equity cushion exists “where the value of

  22   the property is sufficient to fully secure the moving creditor.” In re Jordan, 392 B.R. 428, 447

  23   (Bankr. D. Idaho 2008). The equity cushion must be large enough to adequately protect the

  24   moving creditor’s secured claim. See In re Mellor, 734 F.2d at 1401 (concluding that the equity

  25   cushion of 20% of the total value of the property was sufficient adequate protection) citing In re

  26   McGowan, 6 B.R. 241, 243 (Bankr. E.D. Pa. 1980) (holding a 10% cushion sufficient to be

  27   adequate protection); In re Rogers Development Corp., 2 B.R. 679, 685 (Bankr. E.D. Va. 1980)

  28   (determining that an equity cushion of approximately 15% to 20% was sufficient adequate

                                                  -2-
Case 2:19-bk-12898-BKM         Doc 31 Filed 12/23/19 Entered 12/23/19 12:18:10               Desc
                                Main Document    Page 2 of 4
   1   protection to the creditor, even though the debtors had no equity in the property).

   2          Where the Property has an “equity cushion” of almost $40,000.00, that amount is clearly

   3   sufficient to adequately protect the Movant’s claim, stay relief is not appropriate. As in In re

   4   McGowan and In re Rogers Development Corp., an equity cushion adequately protects a

   5   secured creditor’s claim. Remieres does not allege that the Property is declining in value. As

   6   the secured claim is protected by the Property’s value, the Movant has not proven its burden to

   7   have the automatic stay lifted at this time. The Trustee is currently acquiring the necessary

   8   documents and information to sell the non-exempt real property under 11 U.S.C. § 363.

   9          WHEREFORE the Trustee respectfully requests that the Court deny the Motion.
  10          DATED: December 23, 2019
  11
                                                     GUTTILLA MURPHY ANDERSON, P.C.
  12

  13                                                 /s/ Dawn M. Maguire #20368
                                                     Dawn M. Maguire
  14                                                 Attorneys for Chapter 7 Trustee

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                 -3-
Case 2:19-bk-12898-BKM        Doc 31 Filed 12/23/19 Entered 12/23/19 12:18:10                Desc
                               Main Document    Page 3 of 4
   1   E-FILED on December 23, 2019 with the
       U.S. Bankruptcy Court and copies served
   2   via ECF notice on all parties that have
       appeared in the case.
   3
       COPY e-mailed the same date to:
   4
       Dina L. Anderson
   5   Chapter 7 Trustee
   6   Alex Schulz
   7   Christina Harper
       The Mortgage Law Firm, PC
   8   2999 N. 44th Street, Suite 625
       Phoenix, AZ 85015
   9   Alex.Schulz@mtglawfirm.com
       Christina.Harper@mtglawfirm.com
  10   Attorneys for Movant
  11
       COPY mailed the same date via U.S. Mail to:
  12
       Office of the United States Trustee
  13   230 N. First Ave., Suite 204
       Phoenix, AZ 85003-1706
  14

  15   David W. Remieres
       Jennifer F. Remieres
  16   529 York Avenue
       Pawtucket, RI 02861
  17   Debtors
  18
       William E. Markov
  19   Hartley Markov Law
       11225 North 28th Drive, Suite B-103
  20   Phoenix, AZ 85029
       Attorney for Debtors
  21
       Alex Schulz
  22
       Christina Harper
  23   The Mortgage Law Firm, PC
       2999 N. 44th Street, Suite 625
  24   Phoenix, AZ 85015
       Attorneys for Movant
  25
       /s/ Joanellen Campanaro
  26

  27

  28

                                                 -4-
Case 2:19-bk-12898-BKM        Doc 31 Filed 12/23/19 Entered 12/23/19 12:18:10   Desc
                               Main Document    Page 4 of 4
